DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  

As per Claim 1:
Lines 31-51, the lines include multiple instances of the phrase “two adjacent second secondary battery protection apparatuses” which should be --two adjacent secondary battery protection apparatuses-- to remove the redundant word.
Lines 36-38, the phrase “when each of the two adjacent second secondary battery protection apparatuses transmitting” should be --when each of the two adjacent secondary battery protection apparatuses is transmitting-- for proper grammar.
Line 59, the phrase “adjacent battery protection apparatuses” should be --adjacent secondary battery protection apparatuses-- to match the terminology used previously in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the two adjacent plurality of battery protection apparatuses" in lines 52-53.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing the phrase to --the two adjacent secondary battery protection apparatuses--. 

Claim 1 recites the limitation "said voltage determination unit that is configured not to be affected by the current transfer signal" in lines 54-56.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests inserting a comma after the phrase “said voltage determination unit”.

Claim 1 recites the limitation "said current determination unit that is configured not to be affected by the voltage transfer signal" in lines 64-66.  There is said current determination unit”.

Claim 2 recites the limitation "the secondary battery cell that is connected in parallel" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as Claim 1 on which Claim 2 depends recites “a plurality of secondary battery cells,” and therefore it is not clear which secondary battery cell is being referred to by Claim 2.  

Claim 5 recites the limitation "the constant voltage circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites multiple instances of the limitation "the terminal" in lines 3-6.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear as to which terminal (“a transmission/reception terminal” in Claim 1, Lines 75-76 or “a terminal” in Claim 7, Line 2) is being referred to by Claim 8.

Claims 3-4, 6-7, and 9-10 are rejected based on their dependency to Claim 1 for the reasons stated above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.